DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al US 6,118,894 A (hereinafter referred to as Schwartz) in view of Saitoh et al. US 5,644,245 A (hereinafter referred to as Saitoh).

Regarding claim 1, Schwartz teaches a semiconductor inspecting (fig. 1, inspection system 99, col. 14, ln. 30) method for ensuring scrubbing length on pad (fig. 1, the probes 60 is such that as the probe tips 90 are pressed against the bonding pads 40, some lateral motion of the tip across the pad 40 called "scrubbing", col. 8, ln. 30-33), comprising multiple steps of: 5(a) defining a first position of a probe needle (fig. 6a,  probes tip 90, col. 15, ln. 1-6) from above by adopting a vision system (fig. 4, video camera 124to view the probe tips, col. 8, ln. 61-col. 9 , ln. 20) of a semiconductor inspecting system (fig. 4, inspection system 99, col. 8, ln. 54-55) wherein a wafer (fig. 1, wafer 10, col. 8, ln. 1-2) comprising at least a pad (fig. 1, bonding pads 40, col. 8, ln. 4) is placed on a wafer chuck (fig. 4, wafer chuck 100, col. 14, ln. 57) of a semiconductor inspecting system; (b) making a relative vertical movement between the probe needle and 10the pad by adopting a driving system of the semiconductor inspecting system to generate a second position of the probe needle to make the probe needle scrub a scrubbing length on the pad (fig. 6b, col. 15, ln. 1-27); (c) calculating the scrubbing length depending on recognizing a difference between the second position and the first position by adopting the 15vision system (fig. 6c, col. 15, ln. 1-27); and
Schwartz does not teach (d) stopping the relative vertical movement by adopting the driving system when the scrubbing length is equal to or larger than a preset value.  
Saitoh teaches stopping the relative vertical movement by adopting the driving system when the scrubbing length is equal to or larger than a preset value (fig. 19, 24A, 24B, needle marks N formed on the electrode pads P of this chip T during probe inspection are optically detected, needle marks N are within an allowable range H indicated by an alternate long-and-two-short-dashes line on the electrode pad P is inspected, wafer chuck 305 is moved upward in the Z direction to bring the electrode pads and probe needles 311 into contact with each other, col. 21, 12-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a probing method capable of automatically aligning the probe needles of a probe card with the electrode pads of an integrated circuit chip, as taught in Saitoh in modifying the apparatus of Schwartz. The motivation would be to increase accuracy of judgment and enables reliable judgment of poor contacts.

Regarding claim 2, Schwartz and Saitoh teaches the semiconductor inspecting method for ensuring scrubbing length on pad of wafer according to claim 1, Schwartz further teaches after the step (a) further comprising a step 20of: ensuring a tip of the probe needle is contacted with the pad of the wafer (fig. 1, tips 90 must be carefully positioned to contact the bonding pads 40  in such a way as to provide reliable contact to the respective pads 40, col. 8, ln. 25-31).  

Regarding claim 3, Schwartz and Saitoh teaches the semiconductor inspecting method for ensuring scrubbing length on 15Attorney Docket Number: AN21037N_021-20-0142.IUS pad of wafer according to claim 2, Schwartz teaches further comprising multiple steps of: (e) obtaining a first reference height (FIG. 6(a) a probe tip 90 is shown as it would initially contact the video window 122 without being deflected or overdriven (i.e., the zero overdrive position), col. 15, col. 3-6) of the wafer chuck (fig. 4, wafer chuck 100, col. 15, ln. 8) after the tip (fig. 6a, probes tip 90, col. 15, ln. 1-2) of the probe needle (fig. 6a, probe 60, col. 15, ln. 6) is contacted with the pad (fig. 1, bonding pads 40, col. 15, ln. 20) of the wafer (fig. 1, wafer 10, col. 8, ln. 1-2); (f) obtaining a second reference height of the wafer chuck after (FIG. 6(b) illustrates the Z-axis height of the chuck 100 is moved up from the height at which initial contact occurred in order to deflect the probe 60 to the specified overdrive as shown in the second video image 160, col. 15., ln. 7-11) the step 5(d); and (g) calculating a difference between the first reference height and the second reference height to obtain an overdrive value (col. 15, ln. 13-20).  

Regarding claim 4, Schwartz and Saitoh teaches the semiconductor inspecting method for ensuring scrubbing length on pad of wafer according to claim 2, Schwartz teaches wherein the step of ensuring the tip of the 10probe needle being contacted with the pad of the wafer is executed by recognizing a slight change of the probe needle from the first position by adopting the vision system (fig. 6a, video system 146, col. 15, ln. 1-3) of the semiconductor inspecting system (fig. 1, inspection system 99, col. 14, ln. 30).  

Regarding claim 7, Schwartz and Saitoh teaches the semiconductor inspecting method for ensuring scrubbing length on 20pad according to claim 1, Saitoh teaches wherein the vision system comprises a top CCD camera (fig. 20, CCD camera 328, col. 20, ln. 31-36) mounted above the pad (electrode pads P of the chip T, col. 20, ln. 31-36).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Saitoh as applied to claim 4 above, and further in view of Strom US 6,621,262 B2.

Regarding claim 5, Schwartz and Saitoh teaches the semiconductor inspecting method for ensuring scrubbing length on pad of wafer according to claim 4, Schwartz and Saitoh do not explicitly teach wherein the slight change is larger than a 15planned value (fig. 5, col. 6, ln. 16-30).  
Strom teaches wherein the slight change is larger than a 15planned value.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the source of errors in a probe card and prober machine combination which may be due to errors in the prober machine itself, as taught in Strom in modifying the method of Schwartz and Saitoh. The motivation would be to predict more accurately the behavior of a probe pin on a semiconductor die metallization pad, as well as isolate whether the source of errors in probe pin position is due to the prober machine, or the position of the probe pins with respect to the probe card itself.

Regarding claim 6, Schwartz and Saitoh teaches the semiconductor inspecting method for ensuring scrubbing length on pad of wafer according to claim 5, Schwartz and Saitoh do not explicitly teach wherein the planned value is smaller than the preset value.  
Strom teaches wherein the planned value is smaller than the preset value.  
The references are combined for the same reason already applied in the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858